IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


RANDOLPH TORRE,               :         No. 77 MAP 2014
                              :
               Appellant      :         Appeal from the order of the
                              :         Commonwealth Court at No. 208 MD 2014
                              :         dated May 14, 2014.
         v.                   :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
PENNSYLVANIA BOARD OF         :
PROBATION AND PAROLE,         :
                              :
               Appellee       :


                                    ORDER


PER CURIAM
     AND NOW, this 15th day of June, 2015, the Order of the Commonwealth Court is

AFFIRMED.